Citation Nr: 1420078	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  07-38 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of conjunctivitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach disorder.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1958.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2012, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In March 2013, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

In March and April 2014, after the case was certified on appeal to the Board, the Veteran submitted additional evidence, which has not yet been considered by the RO.  However, he has submitted a waiver of RO consideration.  Furthermore, as the issue that the records relate to is being remanded, the RO will have an opportunity to review the evidence before a final decision is rendered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for asbestosis and entitlement to service connection for an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed August 1997 decision, the Board denied the Veteran's claim for service connection for a bilateral eye disorder.

2.  The evidence associated with the claims file subsequent to the August 1997 decision is cumulative or redundant of the evidence previously of record or is not sufficient to raise a reasonable possibility of substantiating the claim for service connection for residuals of conjunctivitis.

3.  In an unappealed August 1999 rating decision, the RO denied the Veteran's claim for service connection for a stomach disorder.

4.  The evidence associated with the claims file subsequent to the August 1999 rating decision is cumulative or redundant of the evidence previously of record or is not sufficient to raise a reasonable possibility of substantiating the claim for service connection for a stomach disorder.

5.  The Veteran's service did not include duty in, or visitation to, Vietnam and he did not serve along the demilitarized zone (DMZ) in Korea during the period from April 1968 through July 1969 and he is thus not presumed to have been exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.

6.  Diabetes mellitus, type II, was not evident during service or for many years thereafter, and is not shown to have been caused by any in-service event including herbicide exposure during service. 

7.  A hip disability was not present during service or for many years thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for conjunctivitis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a stomach disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2013).

3.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Id. 
In November 2005 (asbestosis/hip), April 2006 (stomach), June 2006 (diabetes mellitus, type II), and August 2007 (conjunctivitis) letters, issued prior to the initial adjudication of the current claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection and of the evidence required under Kent, supra, regarding new and material evidence to reopen a previously denied claim.  The April 2006 and August 2007 letters specifically told him of the reasons for the Board's August 1997 and the RO's August 1999 denials.  

The Veteran has substantiated his status as a veteran.  With regard to the claims for a stomach disorder, diabetes mellitus, type II, and conjunctivitis, he was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the April 2006, June 2006 and August 2007 letters.  With regard to the claims for service connection for asbestosis and a hip disorder, the second and third elements of Dingess notice are satisfied by the November 2005 letter.  However, the Veteran did not receive notice about the evidence needed to establish a rating or notice regarding an effective date.  Since the claims are being denied, no rating is being given and no effective date is being set.  The failure to provide notice on the effective date and rating elements of the claims is harmless.  Smith v. Shinseki, No. 08-1667 (Aug. 17, 2010).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed diabetes mellitus, type II, or hip disorder.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that he developed diabetes mellitus, type II, as a result of being exposed to herbicides while serving in Korea.  As discussed below, there is no evidence that the Veteran was exposed to herbicides in Korea, and there is no competent evidence of record linking the Veteran's diabetes mellitus, type II, directly to service.  There is also no evidence of a hip injury in service, and no competent evidence linking the Veteran's current hip disorder (arthralgia) to service.  An examination for diabetes mellitus, type II, or the claimed hip disorder is, therefore, not required.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issues decided herein are thus ready to be considered on the merits.


New and Material Evidence to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Conjunctivitis

The Board denied the Veteran's claim of service connection for a bilateral eye disorder in August 1997.  The Board observed that the Veteran was treated for an acute eye injury in May 1956, which resolved with treatment.  It was noted that his eyes were normal on separation examination in April 1958.  The first post-service manifestation of eye problems was several decades after service separation.  The Board found the September 1996 VA examination opinion, which determined that the Veteran had no residual eye disability from the in-service injury, highly significant.  In addition, it was noted that the diagnosis of chronic conjunctival hyperemia was consistent with allergic ophthalmitis, and not a disease or injury in service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was submitted in July 2007.

The evidence of record at the time of the Board's April 1997 denial includes service treatment records that show that the Veteran was treated for acute pharyngitis in May 1953.  It was noted that his conjunctiva were infected from the periphery of the eyes.  On examination, pupillary response was normal.  He also complained of a backache.  A few days later, the recorded impression was mild conjunctivitis.  In addition, his service treatment records show that in May 1956, he was treated for eye problems following a welding accident.  He reported he had been exposed to the flash of welding without eye protection.  His complaints at that time included eye pain, tearing, and photophobia, among other things.  He also reported that he had painted in the afternoon.  Following an examination, marked conjunctivitis was diagnosed.  Treatment included bandaging and medication.  His eyes were bandaged and he was treated with medication.  A few days later, ophthalmologic examination revealed that his conjunctiva and corneas were clear and his fundus was normal.  Visual acuity was 20/20, bilaterally.  He was discharged to duty without restriction.  There are no further eye complaints, treatment or diagnoses.  On separation examination in April 1958, his eyes were noted as clinically normal.  Distant visual acuity was 20/20, bilaterally. 

Evidence of record also included post-service medical records showing a lack of complaints, treatment or diagnoses from the 1960s through the 1980s. 
During an April 1965 VA examination, the Veteran recalled a history of an eye injury.  However, eye findings at that time were normal.  Medical records, dated in the early 1990s, show treatment for eye problems, to include refractive error. 

VA medical records, dated in the mid-1990s, show treatment for a variety of eye problems, including  refractive error, early chronic open angle glaucoma, compound hypermetropic astigmatism of the right eye, emmetrope of the left eye, bilateral presybopia, and mild hypertensive retinopathy of the left eye. 

Evidence of record also included the Veteran's testimony at a January 1994 RO hearing.  He reported not only a history of an in-service injury to the eye, but also two post-service eye injuries, including an incident when a tank blew up in his face in Alaska in 1965, causing temporary blindness, and an incident in 1990 during which he got chemicals in his eyes.  He also reported that he was wearing glasses for reading purposes.

On VA examination in September 1996, the Veteran again reported a history of an eye injury in service.  Following an examination, the diagnoses included a flash injury to both eyes, secondary to welding with no sequelae, and chronic conjunctiva hyperemia, which was consistent with allergic opthalmitis. 

At a March 1997 Board hearing, the Veteran testified that he injured his eyes in a welding accident in service.  He said he was not utilizing eye protection.  He said his eyes burned and swelled.  He said he was hospitalized, and his eyes were bandaged. He said he was blind for some time.  The Veteran also related that he was in a post-service accident in which a tank of chemicals blew up in his face, causing temporary blindness for several days.  In 1990, he said, he got chemicals in his eyes while loading a truck.  He said he had current vision problems, including increased ocular pressure and pain. 

The evidence received subsequent to the August 1997 Board decision includes the Veteran's August 2005 testimony at a Board hearing.  He indicated that he injured his eyes in a welding incident.  He said he was treated in the hospital for a week, and then stayed at home for a while.  He said his eyes swelled.  In August 2005, the RO received duplicate service, VA, and private medical records.  In addition, duplicate copies of various statements were submitted.

The new evidence added to the record also includes the Veteran's testimony during his June 2012 Travel Board hearing.  At that time, he reiterated his contentions that his eyes were initially injured in service while watching someone welding without eye protection.  He claimed that his eyes were bandaged and covered and he was hospitalized for about two and a half weeks after the accident, and then sent home to finish recuperating.  He also testified that after he recovered from the accident, he was sent back to Korea.  The Veteran reported that he was given eye drops and bought himself glasses, but otherwise, he did not receive any further medical treatment in service for his eyes.  The Veteran testified further that he was treated at the VA Medical Center in Dallas for his eyes after his discharge, and that he continued to experience problems with his eyes since that time.

Evidence that has been received since the Board's final August 1997 decision includes an abundance of duplicate copies of the Veteran's service, VA, and private medical records.  Clearly, duplicative evidence, by definition, is not new and material evidence as it was previously considered. 

In addition, newly received evidence includes VA medical evidence, which continues to show that the Veteran has eye problems.  This evidence does not constitute new and material evidence as evidence establishing a post-service diagnosis of eye disability was of record when the Board denied the Veteran's claim in August 1997.  The Veteran's hearing testimony is also new, but not material in that it is essentially cumulative or redundant in nature since similar statements of the Veteran were previously of record.  As such, the newly received evidence is not new and material.

In sum, new and material evidence has not been submitted since the Board's decision in August 1997; as such, the application to reopen the claim of service connection for residuals of conjunctivitis must be denied.

Stomach Disorder

The Veteran contends that he experienced recurrent stomach pain during active duty for which he received treatment at a dispensary.  He asserts that he received post-service VA and private medical treatment for ulcers.  

In May 1959, the RO denied service connection for a stomach disorder.  The RO determined that the in-service lower abdominal pain was temporary and episodic and subsided without diagnosis or residual disability.  The Veteran did not appeal.  In May 1965, the RO denied reopening the claim for a stomach condition.  The RO again noted the in-service medical treatment for abdominal symptoms, but concluded that no chronic gastrointestinal (GI) disorder had been diagnosed during active service, and a VA medical examination in April 1965 was negative for a GI disorder.  The Board denied reopening the Veteran's claim for a stomach disorder in an August 1997 decision.  The Veteran filed a petition to reopen his claim, and it was again denied in an August 1999 RO rating decision, based on a finding that the Veteran's current stomach disability was not incurred or aggravated in service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was submitted in July 2002.

The evidence at the time of the August 1999 denial included service treatment records that show that the Veteran was hospitalized in May 1953 for acute pharyngitis.  On admission, the Veteran complained of malaise, nausea, vomiting, sore throat and fever.  He reported experiencing lower left quadrant pain upon coughing the day prior to admission, but stated this did not last very long.  He denied a prior history of abdominal discomfort.  Systemic review was negative on examination.  The examiner stated the Veteran did not appear too acutely ill.  Abdominal examination revealed tenderness to palpation in the left lower quadrant, which was marked and showed a slight rebound, but the abdominal findings were otherwise negative.  A separate physical examination on that day showed mild generalized abdominal tenderness, but there was no spasm, masses or rebound.  The examination records showed continuing marked point tenderness in the lower left quadrant with slight rebound the following day, but the examiner felt no organs or masses on palpation.  The impressions were measles, infectious mononucleosis, secondary hives and strep throat.  The examiner commented that the left lower quadrant pain remains to be explained, but there was no diagnosis of ulcer or any other GI disorder.  A separate abdominal examination on that day showed tenderness in the right upper quadrant, but there was no organ enlargement.  Following treatment over the course of several days, the Veteran's symptoms cleared and he was asymptomatic.  Three days later he was still asymptomatic and ready for discharge to duty.  

In June 1953, the Veteran was seen for lower abdominal pain.  The impression was painful rectus abdominous.  In September 1953, the Veteran had a two day history of abdominal pain.  The Veteran claimed right lower quadrant tenderness and minimal rebound but examination showed no guarding.  Laboratory testing was negative.  The examiner felt no organs or masses on palpation.  In August 1954, the Veteran was given medication for gastritis.  The next day, the examiner's diagnosis was "acute neuro gastritis."  The Veteran was also given Penicillin for urethral discharge.  The remaining service treatment records show no further complaints or treatment for abdominal complaints.  During physical examination in April 1958 for separation from active service, the abdomen was listed as normal, and there was no diagnosis of an ulcer or any other chronic GI disorder noted.

The record also contained post-service VA and private medical records.  A July 1964 record from a VA facility shows a history from the Veteran that he had been admitted to a private hospital for epigastric pain.  The Veteran stated that he was told that an x-ray demonstrated an ulcer which he was told was a bleeding ulcer.  On physical examination, the Veteran was in no acute distress but there was abdominal epigastric tenderness.  The diagnosis was bleeding peptic ulcer "by history only." 

On VA examination in April 1965, the Veteran related a history of in-service and post-service symptoms and medical treatment.  The Veteran related recurrent rectal bleeding with pain and swelling since 1953.  He also related less severe dull epigastric aches with cramps since 1954.  He reported occasional nausea, and a July 1964 instance of vomiting with hematemesis which he was told showed an old duodenal ulcer on x-ray examination at that time.  Physical examination showed the Veteran weighed 224 pounds.  Abdominal examination revealed Grade II tenderness under the left costal margin, and the examiner described this area as moderately "tympanitic," but otherwise the examination was negative.  An upper GI series showed a negative study of the upper GI tract, no evidence of ulcer, tumor, or other organic lesion, and no evidence of hiatus hernia.  It showed excellent normal visualization of the duodenal bulb with no deformity or ulcer crater on the spot pyelograms.  Based on the examination and testing, the examiner's clinical impression was the Veteran had a few hemorrhoidal tags with bleeding, splenic "flenure" syndrome, and no evidence of ulcer.  During a separate neuropsychiatric examination, the Veteran reported having been hospitalized for epigastric pain in June 1964, but there had been no other hospitalizations since active military service.  He reported the July 1964 VA examination and the prior x-ray examination at the private facility, but denied any professional medical treatment or medication since that time other than several private consultations between August and September 1964 and self-treatment with Pepto Bismol for abdominal pain. 

VA outpatient treatment records also showed that the Veteran underwent a GI series in June 1993, and the impression was gastrointestinal reflux (GERD) in the recumbent position.

The report of VA examination in September 1996 shows a diagnosis of chronic duodenal ulcers.  However, the examiner did not opine that the ulcers were related to the Veteran's active service.

During a March 1997 Travel Board hearing, he testified that he experienced symptoms such as stomach pain and coughing up blood during active duty in Korea, and that he initially developed an ulcer while on active duty in Korea.  The Veteran's spouse has also submitted statements indicating the Veteran has had chronic GI disabilities since active duty that are service-related.  The Veteran also testified that he was treated for stomach pain at the Dallas, Texas, VA medical center, and speculated this may have been in 1959, but he could not recall

The Veteran had also submitted numerous statements alleging he developed an ulcer during active service and relating his post-service GI disability to active service.  

The evidence added to the record since the previous final decision includes VA outpatient treatment records showing that the Veteran continues to be treated for a gastrointestinal disability.  The evidence also includes the Veteran's statements, including his testimony from his recent June 2012 Travel Board hearing, wherein he continues to link his current stomach disorder to service.  

The evidence received since the prior denial is duplicative of that previously considered.  It shows a current gastrointestinal disability, first documented several years after service, and the Veteran's reports that the disability began in service.  The presence of a current GI disability had previously been established.  The Veteran's statements are also essentially cumulative or redundant in nature since similar statements of the Veteran were previously of record.  As such, the newly received evidence is not new and material.

In sum, new and material evidence has not been submitted since the RO's August 1999 denial; and as such, the application to reopen the claim of service connection for a stomach disorder must be denied.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus, type II, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Diabetes mellitus type II is such a disease.  38 C.F.R. § 3.309(e) . 

The Department of Defense (DoD) has determined that herbicide agents were used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Diabetes Mellitus, Type II

The Veteran contends that his currently diagnosed diabetes mellitus, type II, is related to exposure to herbicides during active duty in Korea.  After review of the record, the Board finds that there is no basis for service connection for diabetes mellitus, type II, DM.  

Review of the Veteran's STRs shows no complaint or manifestation of diabetes mellitus, type II, and no manifestations of diabetes mellitus, type II, were noted at the time of his service separation.  

Post-service VA treatment records show that the Veteran has been diagnosed with diabetes mellitus, type II, many years after his discharge from service.  However, the evidence of record does not contain medical evidence that otherwise supports a finding that the currently diagnosed diabetes mellitus, type II, is related to the Veteran's active military service, including exposure to herbicides.  The Veteran claims that he was told by his "Social Security physician" that his diabetes mellitus, type II, developed at age 25, and not in 1994 as stated by VA doctors, which means that he had diabetes mellitus, type II, when he was in service, but was not being treated for it.  Correspondence from the Social Security Administration indicates that the Veteran's records were destroyed, and as noted above, there is no evidence of the Veteran having diabetes mellitus, type II, inservice.  There is also no evidence of diabetes mellitus, type II, to a compensable degree within one year of service separation.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis.  Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of diabetes until many years after service discharge, and the Veteran does not dispute this.  With no evidence of diabetes during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on this basis.

The Veteran's primary contention is that he developed diabetes mellitus, type II, as a result of exposure to herbicides, primarily Agent Orange, while serving on active duty on the DMZ in the Republic of Korea from 1953-1957.  While herbicide exposure is generally conceded for veterans who served in the Republic of Vietnam (RVN) during the Vietnam era, the records do not show that the Veteran had such service, nor does the Veteran otherwise contend.  Rather, his contentions are that he sustained herbicide exposure while serving in the Republic of Korea.  VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  However, review of that section reveals that the DoD has determined that herbicides were used along the DMZ in Korea between April 1968 and July 1969.  The Veteran himself has claimed that he served in Korea from 1953-1957.  Therefore his service falls outside the temporal parameters of possible exposure to herbicides in Korea, and cannot be found entitled to consideration of his claim based on the presumptive provisions in 38 U.S.C.A. § 1116.  

The Veteran argues that the date range used by the DOD for herbicide use in Korea is wrong.  He says he recalls the used of herbicides (Agent Orange) prior to 1968.  See April 2006 statement from the Veteran.  Thus, while exposure to herbicides may not be presumed, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  A March 2004 service department report indicates that there are no records of the Veteran being exposed to herbicides during active service from May 1953 to May 1956.  The Veteran has not presented any other evidence to indicate that he was exposed to herbicides.  Unfortunately, his assertion without more, simply does not support the claim that he was, in fact, actually exposed to herbicides in service.  Thus, a basis for favorable action on the basis of inservice herbicide exposure is not presented.

For these reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Hip Disability

The Veteran contends that he has a hip disorder related to his active military service.  Specifically, he claims that he injured his hip in a truck accident during active duty in 1953.  See June 2011 notice of disagreement.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a hip disorder.  Service treatment records are negative for any evidence of a hip injury or treatment for the hip, and no hip disability was diagnosed at the time of the Veteran's separation.  

Moreover, the medical evidence of record does not show that the Veteran sought treatment immediately following his separation from service or for many years thereafter.  VA treatment records show that the Veteran has received treatment for the hip, specifically, hip arthralgia with pain on rotation.  However, the earliest evidence of a hip disorder comes from 2001 VA treatment records, many years after the Veteran's separation from service.  Therefore, the Board finds that a hip disability did not manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a hip disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran is competent to report that he injured his hip in service and experienced a continuity of symptomatology thereafter.  A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, as noted above, there is no documentation showing that he had any complaints, treatment, or diagnosis of a hip disorder in service or for many years thereafter.  Furthermore, the Board finds that the Veteran's reports regarding the onset of his current his disability are not credible.  In this regard, the Veteran stated in December 2007 and May 2009 statements, that he "never hurt his hip in the Army."  Moreover, the medical evidence of record does not link any current diagnosis of a hip disability to the Veteran's military service.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a hip disability.  Such a disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a hip disability is not warranted.


ORDER

New and material evidence has not been received; reopening of a claim for service connection for residuals of conjunctivitis is denied.

New and material evidence has not been received; reopening of a claim for service connection for a stomach disorder is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for a hip disability is denied.


REMAND

The Veteran contends that his currently diagnosed asbestosis is the result of exposure to asbestos during his active military service.  Specifically, he claims that during his first tour of active duty in the Army, he was with a group of soldiers put on Navy ships, including the USS Mitchell and New Jersey, to perform maintenance and repair services, and that the ships had old chipped lead paint and insulation that contained asbestos.  He also claimed that the inside the ships, the asbestos was falling from the ceiling and off of pipes.  He also contends that after completing several days of maintenance work on the ships, they developed upper respiratory infections, coughs, rashes, and also experienced severe vomiting, and as a result, they were all quarantined for many days.  See November 2001 and July 2007 statements from the Veteran.

Service treatment records are negative for any evidence of treatment or complaints related to a respiratory or lung disability during service, and the available service records are silent for any evidence of assigned duties or work involving known or likely exposure to asbestos.
VA outpatient treatment records show a diagnosis and treatment for asbestosis, but there is no indication that the disorder is related to the Veteran's military service, to include asbestos exposure in service.
The Veteran's DD Form 214 indicates that he had over a year of foreign and/or sea service.  His military occupational specialty (MOS) was general support specialist, and the record also indicates that he was assigned as a search light operator, which he claims included guard duty at night and patrolling.  An October 2006 formal finding of unavailability shows that a request for records of exposure to asbestos in service and personnel records for the Veteran was marked fire-related and the information could not be reconstructed.  However, the Board will concede the Veteran's accounts of his exposure to asbestos. The Board notes that the Veteran is asserting that he was exposed to asbestos while performing maintenance support duties, including insulation work, on Naval ships traveling from Korea.  According to VA Adjudication Procedure Manual, M21-1, Part VI, 7.21, some of the major occupations involving exposure to asbestos include shipyard and insulation work, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The Veteran's available service records reflect that he served in Korea as a general support specialist.  Therefore, his reports that he was put on Naval ships to perform general maintenance support duties is probable.  He has consistently reported his time aboard the Naval ships throughout the appeal, and there is no evidence of record to contradict his reports, especially in light of the fact that his personnel records are not available.  Accordingly, the Veteran's assertions that he was exposed to asbestos while performing insulation and other maintenance work on Naval ships during active duty in Korea are conceded.

Given the Veteran's credible complaints of in-service asbestos exposure and the evidence of a current pulmonary disability, the Board finds that a VA examination is warranted to determine the current nature and etiology of any current pulmonary disorder.  38 U.S.C.A. § 5103A(d) (West 2002).  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Board notes that the Veteran has reported that he developed PTSD as a result of stressful experiences during active duty in Korea.  Specifically, he reported that he served in Korea as a searchlight truck operator and crew chief, and that his crew came under friendly fire.  He was not in the direct line of fire, and did not witness anyone killed or wounded in action.  He also reported that he was deeply affected by the death of his commander who died in Japan.  In his recently submitted March 2014 statement, the Veteran reported that his commander's name was "Major Story."  He also reported witnessing a driving incident where the vehicle overturned and killed three people while serving in the 92nd Supply in Korea.  In addition, he reported that he was affected by the killing by decapitation of one of his officers.

In the Board's March 2013 remand, the RO was directed to: (1) send the Veteran a corrective notice that informs him of the information and evidence necessary to sustain a claim for service connection for PTSD, under the amended regulations, 38 C.F.R. § 3.304(f)(3) (2013), and to give the Veteran an opportunity to provide more detailed information about his service in Korea and claimed stressors, as well as his units of assignment, and the circumstances of any combat-related incidents; (2) to review all of the Veteran's stressor statements in light of the amended regulation governing whether corroboration of stressors is necessary, or possible, and to render a finding as to whether the claimed combat stressors are consistent with the places, types, and circumstances of the Veteran's service; and (3) if it was found that corroboration of the stressors was necessary, to make an attempt to verify the occurrence of the Veteran's claimed stressors through official channels, and to update the claims file with documentation of any negative results.  

The record does not reflect that these remand directives have been complied with.  In this regard, the Veteran has not been sent any corrective VCAA notice from the RO, informing him of what information is necessary to prove a claim for service connection for PTSD under the amended regulations.  Furthermore, the RO has not made a finding as to whether the Veteran's claimed combat stressors are consistent with the places, types, and circumstances of his service, and the RO has not attempted to corroborate the Veteran's claimed stressors.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC must send the Veteran a corrective notice that informs him of the information and evidence necessary to sustain a claim for service connection for PTSD, under the amended regulation, 38 C.F.R. § 3.304(f)(3) (2013). 

Give the Veteran another opportunity to provide more detailed information about his service in Korea and claimed stressors, as well as his units of assignment, and the circumstances of any combat-related incidents.  

The Veteran should also be told that he may submit statements from individuals who served with him and who might have information regarding any of the stressful incidents experienced by the Veteran, including his participation in any enemy attacks.

2.  The RO/AMC should review all of the Veteran's stressor statements in light of the amended regulation governing whether corroboration of stressors is necessary, or possible.  See 75 Fed. Reg. 39,843 (July 13, 2010), 75 Fed. Reg. 41 ,092 (July 15, 2010).  The RO/AMC must render a finding as to whether the claimed combat stressors are consistent with the places, types, and circumstances of the Veteran's service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned).

3.  If the RO/AMC finds that corroboration of the stressors is necessary, an attempt must be made to verify the occurrence of the Veteran's claimed stressors through official channels.  Use the information provided by the Veteran, including the recently submitted March 2014 statement, naming Major Story as the commander in service who was killed, and contained within his DD214 to make an inquiry as to any combat activity his unit of assignment experienced when he was stationed in Korea and to the driving incident.  Also, use any additional information supplied by the Veteran.  All agencies, including the service department and National Archives, that might assist in this investigation should be contacted.  Any information obtained should be associated with the claims file.  
If the search efforts produce negative results, documentation to that effect should be placed in the claims file.

4.  After completion of the above, schedule the Veteran for an appropriate examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine the diagnosis and etiology of any acquired psychiatric disorder present, to include PTSD.  All indicated tests and studies should be performed.  

The examiner should review the claims folder and acknowledge such review in the examination report.

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor(s) are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for an appropriate VA examination by a pulmonary specialist to determine the nature and etiology of any currently present pulmonary disorder.  The claims folder must be made available for review by the examiner in conjunction with the examination.  All indicated studies, including x-ray examination, should be conducted.

The examiner should also obtain from the Veteran a history of his asbestos exposure, to include during service via his MOS as a general supply specialist and searchlight operator, and his duties aboard Naval ships, and his pre and post service pulmonary history, as well as his smoking history. 

Based on the examination, review of the record, and a detailed reading of scan and test results, the examiner should provide a medical opinion as to whether or not the Veteran has asbestosis, or any other lung disability, due to asbestos exposure, and provide a definitive diagnosis of the lung disability.  The examiner should also identify any non-asbestos related pulmonary disorder found.  If it is found that the Veteran does have an asbestos-related pulmonary disorder, including the presence of pleural thickening, the examiner should further opine whether such disability is, at least as likely as not (a 50 percent probability or greater), related to asbestos exposure in service.  

If the Veteran is diagnosed with a pulmonary disorder that is not related to asbestos exposure, the examiner should comment as to whether such disability is otherwise at least as likely as not (a 50 percent probability or greater), related to some aspect of the Veteran's period of active service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


